Exhibit 10.1








































CENTRAL VIRGINIA BANKSHARES, INC.

2006 Stock Incentive Plan





 







--------------------------------------------------------------------------------




CENTRAL VIRGINIA BANKSHARES, INC.

2006 Stock Incentive Plan




Table of Contents




ARTICLE I DEFINITIONS

5

 

1.01

 

Accounting Firm

5

 

1.02

 

Administrator

5

 

1.03

 

Agreement

5

 

1.04

 

Award

5

 

1.05

 

Board

5

 

1.06

 

Change in Control

5

 

1.07

 

Code

6

 

1.08

 

Committee

6

 

1.09

 

Common Stock

6

 

1.10

 

Company

6

 

1.11

 

Control Change Date

7

 

1.12

 

Corresponding SAR

7

 

1.13

 

Exchange Act

7

 

1.14

 

Fair Market Value

7

 

1.15

 

Incentive Award

7

 

1.16

 

Initial Value

7

 

1.17

 

Option

7

 

1.18

 

Participant

7

 

1.19

 

Performance Criteria

8

 

1.20

 

Performance Shares

8

 

1.21

 

Plan

.

8

 

1.22

 

SAR




8

 

1.23

 

Stock Award

8

 

1.24

 

Stock Unit

8

 

1.25

 

Subsidiary

9

ARTICLE II PURPOSES

9

ARTICLE III ADMINISTRATION

9

ARTICLE IV ELIGIBILITY

10

ARTICLE V STOCK SUBJECT TO PLAN

10

 

5.01

 

Shares Issued




10

 

5.02

 

Aggregate Limit

10

 

5.03

 

Reallocation of Shares

11





2




--------------------------------------------------------------------------------




ARTICLE VI OPTIONS

11

 

6.01

 

Award

.

11

 

6.02

 

Option Price




12

 

6.03

 

Maximum Option Period

12

 

6.04

 

Nontransferability

12

 

6.05

 

Transferable Options

12

 

6.06

 

Employment or Service

12

 

6.07

 

Exercise




12

 

6.08

 

Payment




13

 

6.09

 

Change in Control

13

 

6.10

 

Shareholder Rights

13

ARTICLE VII SARS

13

 

7.01

 

Award




13

 

7.02

 

Maximum SAR Period

14

 

7.03

 

Nontransferability

14

 

7.04

 

Transferable SARS

14

 

7.05

 

Exercise




14

 

7.06

 

Change in Control

14

 

7.07

 

Employment or Service

15

 

7.08

 

Settlement




15

 

7.09

 

Shareholder Rights

15

ARTICLE VIII STOCK AWARDS

15

 

8.01

 

Award




15

 

8.02

 

Vesting




15

 

8.03

 

Employee Status

15

 

8.04

 

Change in Control

16

 

8.05

 

Shareholder Rights

16

ARTICLE IX PERFORMANCE SHARE AWARDS

16

 

9.01

 

Award




16

 

9.02

 

Earning the Award

16

 

9.03

 

Payment




17

 

9.04

 

Shareholder Rights

17

 

9.05

 

Nontransferability

17

 

9.06

 

Transferable Performance Shares

17

 

9.07

 

Employment or Service

17

 

9.08

 

Change in Control

17

ARTICLE X INCENTIVE AWARDS

18

 

10.01

 

Award

18

 

10.02

 

Terms and Conditions

18

 

10.03

 

Payment

18

 

10.04

 

Nontransferability

18

 

10.05

 

Transferable Incentive Awards

19

 

10.06

 

Employment or Service

19

 

10.07

 

Change in Control

19

 

10.08

 

Shareholder Rights

19





3




--------------------------------------------------------------------------------





ARTICLE XI STOCK UNITS

19

 

11.01

 

Award

19

 

11.02

 

Earning the Award

19

 

11.03

 

Payment

20

 

11.04

 

Nontransferability

20

 

11.05

 

Shareholder Rights

20

 

11.06

 

Change in Control

20

ARTICLE XII ADJUSTMENT UPON CHANGE IN COMMON STOCK

21

ARTICLE XIII COMPLIANCE WITH LAW AND APPROVAL OF

REGULATORY BODIES




21

ARTICLE XIV GENERAL PROVISIONS

22

 

14.01

 

Effect on Employment and Service

22

 

14.02

 

Unfunded Plan

22

 

14.03

 

Rules of Construction

22

 

14.04

 

Tax Withholding

22

ARTICLE XV AMENDMENT

22

ARTICLE XVI DURATION OF PLAN

23

ARTICLE XVII EFFECTIVE DATE OF PLAN

23

     








4




--------------------------------------------------------------------------------

ARTICLE I




DEFINITIONS







1.01.      Accounting Firm




Accounting Firm means the independent accounting firm engaged to audit the
Company’s financial statements.




1.02.      Administrator




Administrator means the Committee and any delegate of the Committee that is
appointed in accordance with Article III. Notwithstanding the preceding
sentence, “Administrator” means the Board on any date on which there is not a
Committee.




1.03.      Agreement




Agreement means a written agreement (including any amendment or supplement
thereto) between the Company and a Participant specifying the terms and
conditions of an Award granted to such Participant.




1.04.      Award




Award means an award of Performance Shares, or a Stock Award, Stock Unit,
Incentive Award, Option or SAR granted to a Participant.




1.05.      Board




Board means the Board of Directors of the Company.




1.06.      Change in Control




Change in Control means the occurrence of any of the events set forth in any one
of the following paragraphs:




(a) The Company is merged or consolidated or reorganized into or with another
company or other legal entity, and as a result of such merger, consolidation or
reorganization less than a majority of the combined voting power of the then
outstanding securities of such resulting company or entity immediately after
such transaction is held directly or indirectly in the aggregate by the holders
of voting securities of the Company immediately prior to such transaction,
including voting securities issuable upon the exercise or conversion of options,
warrants or other securities or rights; or




(b) The Company sells or otherwise transfers all or substantially all of its
assets to another company or other legal entity, and as a result of such sale or
other transfer of assets, less than a majority of the combined voting power of
the then outstanding securities of such company or other entity immediately
after such sale or transfer is held directly or indirectly in the aggregate by
the holders of voting securities of the Company immediately prior to such sale
or transfer, including voting securities issuable upon exercise or conversion of
options, warrants or other securities or rights; or





5




--------------------------------------------------------------------------------




 

(c) Individuals who, as of the effective date of the Plan, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual becoming a director
subsequent to the Effective Date whose election, or nomination for election by
the Company’s shareholders, was approved by a vote of at least two thirds of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a person or entity other than the Board; or




(d) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company; or





(e) An acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 50% or
more of either the then outstanding shares (“Outstanding Company Stock”), or the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (“Outstanding Company
Voting Securities”), excluding, however, the following: (i) any acquisition
directly from the Company other than the acquisition by virtue of the exercise
of a conversion privilege unless the security being so converted was itself
acquired directly from the Company, (ii) any acquisition by the Company or any
of its subsidiaries, or (iii) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any of its
subsidiaries; or




(f) Approval by the Board of Directors of the Company of a resolution that a
Change in Control has occurred.





Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the recordholders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.




1.07.      Code




Code means the Internal Revenue Code of 1986, and any amendments thereto.




1.08.      Committee




Committee means the Compensation Committee of the Board.




1.09.      Common Stock




Common Stock means the common stock of the Company.




1.10.      Company




Company means Central Virginia Bankshares, Inc.





6




--------------------------------------------------------------------------------




1.11.      Control Change Date




Control Change Date means the date on which a Change in Control occurs. If a
Change in Control occurs on account of a series of transactions, the Control
Change Date is the date of the last of such transactions.




1.12.      Corresponding SAR




Corresponding SAR means a SAR that is granted in relation to a particular Option
and that can be exercised only upon the surrender to the Company, unexercised,
of that portion of the Option to which the SAR relates.




1.13.      Exchange Act




Exchange Act means the Securities Exchange Act of 1934, as amended from time to
time.




1.14.      Fair Market Value

 

Fair Market Value means, on any given date, the reported “closing” price of a
share of Common Stock on the NASDAQ National Market System or the Principal
Stock Exchange on which the Common Stock is traded, or if the Common Stock was
not so traded on such day, then on the next preceding day that the Common Stock
was so traded.




1.15.      Incentive Award




Incentive Award means a cash-denominated Award which, subject to the terms and
conditions as may be prescribed by the Administrator, entitles the Participant
to receive a payment, in cash or Common Stock, Stock Units or a combination of
cash, Common Stock and Stock Units from the Company or a Subsidiary.




1.16.      Initial Value




Initial Value means, with respect to a Corresponding SAR, the option price per
share of the related Option and, with respect to a SAR granted independently of
an Option, the price per share of Common Stock as determined by the
Administrator on the date of the grant; provided, however, that the price per
share of Common Stock encompassed by the grant if a SAR shall not be less than
Fair Market Value on the date of grant. Except for an adjustment authorized
under Article XIII, the Initial Value may not be reduced (by amendment or
cancellation of the sale or otherwise) after the date of grant.




1.17.      Option




Option means a stock option that entitles the holder to purchase from the
Company a stated number of shares of Common Stock at the price set forth in an
Agreement.  An Option can be an Option that qualifies and is intended to qualify
as an incentive stock option under Section 422 of the Code or an Option not so
qualifying.




1.18.      Participant




Participant means an employee of the Company or a Subsidiary, a member of the
Board or the board of directors of the Company or a Subsidiary or any consultant
or advisor to the Company or a





7




--------------------------------------------------------------------------------

Subsidiary who satisfies the requirements of Article IV and is selected by the
Administrator to receive an Award.




1.19.      Performance Criteria




Performance Criteria means one or more of (a) cash flow and/or free cash flow
(before or after dividends), (b) earnings per share as defined by the Company,
(c) EBITDA (as defined by the Company), (d) the price of Common Stock,
(e) return on equity, (f) total shareholder return, (g) return on capital
(including return on total capital or return on invested capital), (h) return on
assets or net assets, (i) market capitalization, (j) total enterprise value
(market capitalization plus debt), (k) economic value added (or equivalent
metric), (l) debt leverage (debt to capital), (m) revenue, (n) income (including
net income, operating income, pre or after-tax income or income from continuing
operations), (o) operating profit or net operating profit, (p) operating margin
or profit margin, (q) return on operating revenue, (r) cash from operations,
(s) operating ratio, (t) cash flow per share, (u) market share (v) capital
expenditures, and (w) expense levels. Measurement of Performance Criteria
against goals excludes the impact of charges for restructurings, discontinued
operations, extraordinary items, and other unusual or non-recurring items, and
the cumulative effects of accounting changes, each as defined by Generally
Accepted Accounting Principles and as identified in the financial statements or
Management’s Discussion and Analysis in the Annual Report. Performance Criteria
may be established on a Company-wide basis, with respect to one or more business
units, divisions or subsidiaries; and in either absolute terms or relative to
the performance of one or more comparable companies or an index covering
multiple companies.




1.20.      Performance Shares




Performance Shares means an Award, in the amount determined by the Administrator
and specified in an Agreement, stated with reference to a specified number of
shares of Common Stock or Stock Units, that entitles the holder to receive a
payment for each specified share equal to the Fair Market Value of Common Stock
on the date of payment.




1.21.      Plan




Plan means the Central Virginia Bankshares, Inc. 2006 Stock Incentive Plan.




1.22.      SAR




SAR means a stock appreciation right that entitles the holder to receive, with
respect to each share of Common Stock encompassed by the exercise of such SAR,
the excess, if any, of the Fair Market Value at the time of exercise over the
Initial Value. References to “SARs” include both Corresponding SARs and SARs
granted independently of Options, unless the context requires otherwise.




1.23.      Stock Award




Stock Award means Common Stock or Stock Units awarded to a Participant under
Article VIII, including shares issued in settlement of benefit obligations under
the Company’s incentive compensation or deferral plan or any successor thereto.




1.24.      Stock Unit




Stock Unit means an Award, in the amount determined by the Administrator and
specified in an Agreement, stated with reference to a specified number of shares
of Common Stock, that entitles the holder to receive a payment for each Stock
Unit equal to the Fair Market Value of a share of Common





8




--------------------------------------------------------------------------------

Stock on the date of payment. Each Stock Unit Award shall be adjusted (from the
date of grant to the date of payment), to reflect the payment of dividends on
the comparable number of shares of Common Stock and the adjustment shall be in
the form of additional Stock Units as if such dividends had been invested in
Common Stock on the dividend payment date.




1.25.      Subsidiary




Subsidiary means a corporation, partnership, joint venture, unincorporated
association or other entity in which the Corporation has a direct or indirect
ownership or other equity interest that represents, directly or indirectly, more
than 50 percent of the total combined voting power represented by all classes of
stock or other ownership or equity interest units issued by such corporation,
partnership, joint venture, unincorporated association or other entity.










ARTICLE II




PURPOSES




The Plan is intended to assist the Company and its Subsidiaries in recruiting
and retaining individuals with ability and initiative by enabling such persons
to participate in the future success of the Company and its Subsidiaries and to
associate their interests with those of the Company and its shareholders. The
Plan is intended to permit the grant of Options, both incentive stock options
that qualify under Code Section 422 and non-qualified options, SARs, Stock
Awards, Stock Units, Incentive Awards and Performance Shares.




No Option that is intended to be an incentive stock option shall be invalid for
failure to qualify as an incentive stock option.  The proceeds received by the
Company from the sale of Common Stock pursuant to this Plan shall be used for
general corporate purposes.







ARTICLE III




ADMINISTRATION




The Plan shall be administered by the Administrator. The Administrator shall
have authority to grant Awards, upon such terms (not inconsistent with the
provisions of this Plan), as the Administrator may consider appropriate. Such
terms may include conditions (in addition to those contained in this Plan) on
the exercisability of all or any part of an Option or SAR or on the
transferability or forfeitability of a Stock Award, Stock Unit, Incentive Award
or an award of Performance Shares, including by way of example and not of
limitation, requirements that the Participant complete a specified period of
employment or service with the Company or a Subsidiary, requirements that the
Company achieve a specified level of financial performance or that the Company
achieve a specified level of financial return. Notwithstanding any such
conditions, the Administrator may, in its discretion, accelerate the time at
which any Option or SAR may be exercised, or the time at which a Stock Award may
become transferable or nonforfeitable or both, or the time at which an award of
Performance Shares, Stock Unit or Incentive Award may be settled. In addition,
the Administrator shall have complete authority to interpret all provisions of
this Plan; to prescribe the form of Agreements; to adopt, amend, and rescind
rules and regulations pertaining to the administration of the Plan; and to make
all other determinations necessary or advisable for the administration of this
Plan. The express grant in the Plan of any specific power to the Administrator
shall not be construed as limiting any power or authority of the Administrator.
Any





9




--------------------------------------------------------------------------------

decision made, or action taken, by the Administrator in connection with the
administration of this Plan shall be final and conclusive. Neither the
Administrator nor any member of the Committee shall be liable for any act done
in good faith with respect to this Plan or any Agreement or Award. All expenses
of administering this Plan shall be borne by the Company, a Subsidiary or a
combination thereof.




The Committee, in its discretion, may delegate to one or more officers of the
Company all or part of the Committee’s authority and duties with respect to
grants and awards to individuals who are not subject to the reporting and other
provisions of Section 16 of the Exchange Act. The Committee may revoke or amend
the terms of a delegation at any time but such action shall not invalidate any
prior actions of the Committee’s delegate or delegates that were consistent with
the terms of the Plan.







ARTICLE IV




ELIGIBILITY




Any employee of the Company, any member of the Board, any employee or director
of a Subsidiary (including a corporation that becomes a Subsidiary after the
adoption of this Plan) or any consultant or advisor to the Company or a
Subsidiary is eligible to participate in this Plan if the Administrator, in its
sole discretion, determines that such person has contributed or can be expected
to contribute to the profits or growth of the Company or a Subsidiary.







ARTICLE V




STOCK SUBJECT TO PLAN




5.01.      Shares Issued




Upon the Award of shares of Common Stock pursuant to a Stock Award or in
settlement of an Award of Performance Shares, Stock Units or Incentive Award,
the Company may issue shares of Common Stock from its authorized but unissued
Common Stock. Upon the exercise of any Option or SAR the Company may deliver to
the Participant (or the Participant’s broker if the Participant so directs),
shares of Common Stock from its authorized but unissued Common Stock.




5.02.      Aggregate Limit




 (a) The maximum aggregate number of shares of Common Stock that may be issued
under this Plan, pursuant to the exercise of SARs and Options, the grant of
Stock Awards and the settlement of Performance Shares, Stock Units and Incentive
Awards is 100,000 shares plus any shares of Common Stock remaining available for
grant under the Central Virginia Bankshares, Inc. 1998 Incentive Plan (the
“Prior Plan”) on the effective date of the Plan. The maximum aggregate number of
shares that may be issued under this Plan shall be subject to adjustment as
provided in Article XII.  




(b) Any Awards that are substituted pursuant to Article XIII shall not reduce
the shares of Common Stock authorized for issuance under the Plan or authorized
for grant to a Participant in any calendar year. In the event that a company
acquired by the Company or any Subsidiary or with which the Company or any
Subsidiary combines has shares available under a pre-existing plan approved by
shareholders and not adopted in contemplation of such acquisition or
combination, the shares available for grant pursuant to the terms of such
pre-existing plan (as





10




--------------------------------------------------------------------------------

adjusted, to the extent appropriate, using the exchange ratio or other
adjustment or valuation ratio or formula used in such acquisition or combination
to determine the consideration payable to the holders of common stock of the
entities party to such acquisition or combination) may be used for Awards under
the Plan and shall not reduce the maximum aggregate number of shares of Common
Stock authorized for issuance under the Plan; provided that Awards using such
available shares shall not be made after the date awards or grants could have
been made under the terms of the pre-existing plan absent the acquisition or
combination, and shall only be made to individuals who were not employees or
directors of the Company or any Subsidiary prior to such acquisition or
combination.




(c) Awards made as a material inducement to a person becoming an employee of the
Company or any Subsidiary, including new employees in connection with a merger
or acquisition, or a former employee being rehired as an employee following a
bona fide period of interruption of employment, shall not reduce the maximum
aggregate number of shares of Common Stock authorized for issuance under the
Plan if the Committee determines to not grant such Awards under the Plan.




5.03.      Reallocation of Shares




(a) If any shares of Common Stock subject to an Award or to an award under the
Prior Plan are forfeited, expire or otherwise terminate without the issuance of
shares of Common Stock or any Award under the Prior Plan is settled for cash or
otherwise does not result in the issuance of all or a portion of the shares of
Common Stock subject to such Award or award under the Prior Plan, the shares of
Common Stock shall, to the extent of such forfeiture, expiration, termination,
cash settlement or non-issuance, again be available for Awards under the Plan,
subject to paragraph (c) below.




(b) If shares of Common Stock are surrendered either actually or by attestation
or withheld (i) pursuant to the exercise of an Option or other Award under the
Plan or award under the Prior Plan or (ii) in satisfaction of tax withholding
requirements with respect to Awards under the Plan or awards under the Prior
Plan, the number of shares surrendered or withheld may be reallocated to other
Awards to be granted under this Plan.




(c) Any shares of Common Stock that are reallocated pursuant to this
Section 5.03 shall increase the maximum aggregate number of shares available for
issuance under the Plan by one share of Common Stock.







ARTICLE VI




OPTIONS




6.01.      Award




In accordance with the provisions of Article IV, the Administrator will
designate each individual to whom an Option is to be granted and will specify
the number of shares of Common Stock covered by each such Award; provided,
however that no Participant may be granted Options in any calendar year covering
more than fifteen percent (15%) of the shares of Common Stock remaining
available for issuance under this Plan.








11




--------------------------------------------------------------------------------

6.02.      Option Price




The price per share for Common Stock purchased on the exercise of an Option
shall be determined by the Administrator on the date of grant, but shall not be
less than the Fair Market Value on the date the Option is granted. Except for an
adjustment authorized under Article XII, the Option price may not be reduced (by
amendment or cancellation of the Option or otherwise) after the date of grant.




6.03.      Maximum Option Period




The maximum period in which an Option may be exercised shall be ten years from
the date such Option was granted. The terms of any Option may provide that it
has a term that is less than such maximum period.




6.04.      Nontransferability




Except as provided in Section 6.05, each Option granted under this Plan shall be
nontransferable except by will or by the laws of descent and distribution. In
the event of any transfer of an Option (by the Participant or his transferee),
the Option and any Corresponding SAR that relates to such Option must be
transferred to the same person or persons or entity or entities. Except as
provided in Section 6.05, during the lifetime of the Participant to whom the
Option is granted, the Option may be exercised only by the Participant. No right
or interest of a Participant in any Option shall be liable for, or subject to,
any lien, obligation, or liability of such Participant.




6.05.      Transferable Options




Section 6.04 to the contrary notwithstanding, if the Agreement provides, an
Option may be transferred by a Participant to the Participant’s children,
grandchildren, spouse, one or more trusts for the benefit of such family members
or a partnership in which such family members are the only partners, on such
terms and conditions as may be permitted under Securities Exchange Commission
Rule 16b-3 as in effect from time to time. The holder of an Option transferred
pursuant to this Section shall be bound by the same terms and conditions that
governed the Option during the period that it was held by the Participant;
provided, however, that such transferee may not transfer the Option except by
will or the laws of descent and distribution. In the event of any transfer of an
Option (by the Participant or his transferee), the Option and any Corresponding
SAR that relates to such Option must be transferred to the same person or
persons or entity or entities.




6.06.      Employment or Service




For purposes of determining the applicability of Section 422 of the Code
(relating to incentive stock options), and in the event that the terms of any
Option provide that it may be exercised only during employment or continued
service or within a specified period of time after termination of employment or
service, the Administrator may decide to what extent leaves of absence for
governmental or military service, illness, temporary disability, or other
reasons shall not be deemed interruptions of continuous employment or service.




6.07.      Exercise




Subject to the provisions of this Plan and the applicable Agreement, an Option
may be exercised in whole at any time or in part from time to time at such times
and in compliance with such requirements as the Administrator shall determine;
provided, however, that incentive stock options (granted under the Plan and all
plans of the Company and its Affiliates) may not be first exercisable in a
calendar year for





12




--------------------------------------------------------------------------------

stock having a Fair Market Value (determined as of the date an Option is
granted) exceeding the limit prescribed by Section 422(d) of the Code. An Option
granted under this Plan may be exercised with respect to any number of whole
shares less than the full number for which the Option could be exercised. A
partial exercise of an Option shall not affect the right to exercise the Option
from time to time in accordance with this Plan and the applicable Agreement with
respect to the remaining shares subject to the Option. The exercise of an Option
shall result in the termination of any Corresponding SAR to the extent of the
number of shares with respect to which the Option is exercised.




6.08.      Payment




Unless otherwise provided by the Agreement, payment of the Option price shall be
made in cash or a cash equivalent acceptable to the Administrator or to the
extent permitted under the Agreement, by a cashless exercise through a
securities broker. Subject to rules established by the Administrator, payment of
all or part of the Option price may be made with shares of Common Stock which
have been owned by the Participant for at least six months and which have not
been used for another Option exercise during the prior six months. If Common
Stock is used to pay all or part of the Option price, the sum of the cash and
cash equivalent and the Fair Market Value (determined as of the day preceding
the date of exercise) of the shares surrendered must not be less than the Option
price of the shares for which the Option is being exercised.




6.09.      Change in Control




Section 6.07 to the contrary notwithstanding, unless an outstanding Option is
assumed, replaced or converted to an equivalent award by the continuing entity,
each outstanding Option shall be fully exercisable (in whole or in part at the
discretion of the holder) upon a Change in Control. Any such replacement Awards
shall be fully exercisable, vested or earned if the Participant is terminated
within twenty-four months of a Change in Control (i) by the Participant for good
reason or (ii) by the continuing entity for reasons other than cause.  An Option
that becomes exercisable pursuant to this Section 6.09 shall remain exercisable
thereafter in accordance with the terms of the Agreement.




6.10.      Shareholder Rights




No Participant shall have any rights as a shareholder with respect to shares
subject to his Option until the date of exercise of such Option.







ARTICLE VII




SARS




7.01.      Award




In accordance with the provisions of Article IV, the Administrator will
designate each individual to whom SARs are to be granted and will specify the
number of shares covered by each such Award; provided, however, that (i) no
Participant may be granted Corresponding SARs of common stock (under all
incentive stock option plans of the Company and its Affiliates) that are related
to incentive stock options which are first exercisable in any calendar year for
stock having an aggregate Fair Market Value (determined as of the date the
related Option is granted) that exceeds the limit prescribed by Section 422(d)
of the Code and (ii) no Participant may be granted SARs in any calendar year
covering more than fifteen percent (15%) of the shares of Common Stock remaining
available for issuance under this Plan. For purposes of the foregoing limit, an
Option and Corresponding SAR shall be treated as a single Award.





13




--------------------------------------------------------------------------------




7.02.      Maximum SAR Period




The maximum period in which a SAR may be exercised shall be ten years from the
date such SAR was granted. The terms of any SAR may provide that it has a term
that is less than such maximum period.




7.03.      Nontransferability




Except as provided in Section 7.04, each SAR granted under this Plan shall be
nontransferable except by will or by the laws of descent and distribution. In
the event of any such transfer, a Corresponding SAR and the related Option must
be transferred to the same person or persons or entity or entities. Except as
provided in Section 7.04, during the lifetime of the Participant to whom the SAR
is granted, the SAR may be exercised only by the Participant. No right or
interest of a Participant in any SAR shall be liable for, or subject to, any
lien, obligation, or liability of such Participant.




7.04.      Transferable SARs




Section 7.03 to the contrary notwithstanding, if the Agreement provides, a SAR,
may be transferred by a Participant to the Participant’s children,
grandchildren, spouse, one or more trusts for the benefit of such family members
or a partnership in which such family members are the only partners, on such
terms and conditions as may be permitted under Securities Exchange Commission
Rule 16b-3 as in effect from time to time. The holder of a SAR transferred
pursuant to this Section shall be bound by the same terms and conditions that
governed the SAR during the period that it was held by the Participant;
provided, however, that such transferee may not transfer the SAR except by will
or the laws of descent and distribution. In the event of any transfer of a
Corresponding SAR (by the Participant or his transferee), the Corresponding SAR
and the related Option must be transferred to the same person or person or
entity or entities.




7.05.      Exercise




Subject to the provisions of this Plan and the applicable Agreement, a SAR may
be exercised in whole at any time or in part from time to time at such times and
in compliance with such requirements as the Administrator shall determine. A SAR
granted under this Plan may be exercised with respect to any number of whole
shares less than the full number for which the SAR could be exercised. A partial
exercise of a SAR shall not affect the right to exercise the SAR from time to
time in accordance with this Plan and the applicable Agreement with respect to
the remaining shares subject to the SAR. The exercise of a Corresponding SAR
shall result in the termination of the related Option to the extent of the
number of shares with respect to which the SAR is exercised.




7.06.      Change in Control




Section 7.05 to the contrary notwithstanding, unless the outstanding SAR is
assumed, converted or replaced with an equivalent award by the continuing
entity, each outstanding SAR shall be fully exercisable (in whole or in part at
the discretion of the holder) upon a Change in Control. Any such replacement
Awards shall be fully exercisable, vested or earned if the Participant is
terminated within twenty-four months of a Change in Control (i) by the
Participant for good reason or (ii) by the continuing entity for reasons other
than cause.  A SAR that becomes exercisable pursuant to this Section 7.06 shall
remain exercisable thereafter in accordance with the terms of the Agreement.








14




--------------------------------------------------------------------------------

7.07.      Employment or Service




If the terms of any SAR provide that it may be exercised only during employment
or continued service or within a specified period of time after termination of
employment or service, the Administrator may decide to what extent leaves of
absence for governmental or military service, illness, temporary disability or
other reasons shall not be deemed interruptions of continuous employment or
service.




7.08.      Settlement




At the Administrator’s discretion, the amount payable as a result of the
exercise of a SAR may be settled in cash, Common Stock, or a combination of cash
and Common Stock. No fractional share will be deliverable upon the exercise of a
SAR but a cash payment will be made in lieu thereof.




7.09.      Shareholder Rights




No Participant shall, as a result of receiving a SAR, have any rights as a
shareholder of the Company until the date that the SAR is exercised and then
only to the extent that the SAR is settled by the issuance of Common Stock.







ARTICLE VIII




STOCK AWARDS




8.01.      Award




In accordance with the provisions of Article IV, the Administrator will
designate each individual to whom a Stock Award is to be made and will specify
the number of shares of Common Stock covered by each such Award; provided,
however, that no Participant may receive Stock Awards in any calendar year for
more than fifteen percent (15%) of the shares of Common Stock remaining
available for issuance under this Plan.




8.02.      Vesting




The Administrator, on the date of the Award, may prescribe that a Participant’s
rights in a Stock Award shall be forfeitable or otherwise restricted for a
period of time or subject to such conditions as may be set forth in the
Agreement. The restrictions set forth in the Agreement must include a period of
restriction for at least three years; provided, however, that such restrictions
shall not apply in the case of a Stock Award granted in connection with the
settlement of Performance Shares, Stock Awards or an Incentive Award or in the
case of a substitute Award pursuant to Article XII or in settlement of benefit
obligations under the Company’s incentive compensation or deferral plans. By way
of example and not of limitation, the restrictions may postpone transferability
of the shares or may provide that the shares will be forfeited if the
Participant separates from the service of the Company and its Subsidiaries
before the expiration of a stated period. The Administrator, in its discretion,
may waive the requirements for vesting or transferability for all or part of the
shares subject to a Stock Award in connection with a Participant’s termination
of employment or service.




8.03.      Employee Status




In the event that the terms of any Stock Award provide that shares may become
transferable and nonforfeitable thereunder only after completion of a specified
period of employment or service, the





15




--------------------------------------------------------------------------------

Administrator may decide in each case to what extent leaves of absence for
governmental or military service, illness, temporary disability, or other
reasons shall not be deemed interruptions of continuous employment or service.




8.04.      Change in Control




Sections 8.02 and 8.03 to the contrary notwithstanding, unless an outstanding
Stock Award is assumed, replaced or converted to an equivalent award by the
continuing entity, each outstanding Stock Award shall be transferable and
nonforfeitable upon a Change in Control. Any such replacement Awards shall be
fully exercisable, vested or earned if the Participant is terminated within
twenty-four months of a Change in Control (i) by the Participant for good reason
or (ii) by the continuing entity for reasons other than cause.




8.05.      Shareholder Rights




Prior to their forfeiture (in accordance with the applicable Agreement and while
the shares of Common Stock granted pursuant to the Stock Award may be forfeited
or are nontransferable), a Participant will have all the rights of a shareholder
with respect to a Stock Award, including the right to receive dividends and vote
the shares; provided, however, that during such period (i) a Participant may not
sell, transfer, pledge, exchange, hypothecate, or otherwise dispose of shares of
Common Stock granted pursuant to a Stock Award, (ii) the Company shall retain
custody of the certificates evidencing shares of Common Stock granted pursuant
to a Stock Award, and (iii) the Participant will deliver to the Company a stock
power, endorsed in blank, with respect to each Stock Award. The limitations set
forth in the preceding sentence shall not apply after the shares of Common Stock
granted under the Stock Award are transferable and are no longer forfeitable.







ARTICLE IX




PERFORMANCE SHARE AWARDS




9.01.      Award




In accordance with the provisions of Article IV, the Administrator will
designate each individual to whom an Award of Performance Shares is to be made
and will specify the number of shares of Common Stock covered by each such
Award; provided, however, that no Participant may receive an Award of
Performance Shares in any calendar year for more than fifteen percent (15%) of
the shares of Common Stock remaining available for issuance under this Plan.




9.02.      Earning the Award




The Administrator, on the date of the grant of an Award, shall prescribe that
the Performance Shares, or a portion thereof, will be earned, and the
Participant will be entitled to receive payment pursuant to the Award of
Performance Shares, only upon the satisfaction of performance objectives or such
other criteria as may be prescribed by the Administrator and set forth in the
Agreement. The restrictions set forth in the Agreement must include the
attainment of performance objectives, including performance objectives stated
with reference to Performance Criteria; provided, however, that such
restrictions shall not apply in the case of a Stock Award granted in connection
with the settlement of Performance Shares, Stock Awards or an Incentive Award or
in the case of a substitute Award pursuant to Article XII. By way of example and
not of limitation, the performance objectives or other criteria may provide that
the Performance Shares will be earned only if the Participant remains in the
employ or





16




--------------------------------------------------------------------------------

service of the Company or a Subsidiary for a stated period and that the Company,
a Subsidiary, the Company and its Subsidiaries or the Participant achieve stated
objectives. Notwithstanding the preceding sentences of this Section 9.02, the
Administrator, in its discretion, may reduce the duration of the performance
period and may adjust the performance objectives for outstanding Performance
Shares in connection with a Participant’s termination of employment or service.




9.03.      Payment




In the discretion of the Administrator, the amount payable when an Award of
Performance Shares is earned may be settled in cash, by the issuance of Common
Stock, grant of Stock Units or a combination of cash, Common Stock and/or Stock
Units. A fractional share shall not be deliverable when an Award of Performance
Shares is earned, but a cash payment will be made in lieu thereof.




9.04.      Shareholder Rights




No Participant shall, as a result of receiving an Award of Performance Shares,
have any rights as a shareholder until and to the extent that the Award of
Performance Shares is earned and settled by the issuance of Common Stock. After
an Award of Performance Shares is earned, if settled completely or partially in
Common Stock, a Participant will have all the rights of a shareholder with
respect to such Common Stock.




9.05.      Nontransferability




Except as provided in Section 9.06, Performance Shares granted under this Plan
shall be nontransferable except by will or by the laws of descent and
distribution. No right or interest of a Participant in any Performance Shares
shall be liable for, or subject to, any lien, obligation, or liability of such
Participant.




9.06.      Transferable Performance Shares




Section 9.05 to the contrary notwithstanding, if the Agreement provides, an
Award of Performance Shares may be transferred by a Participant to the
Participant’s children, grandchildren, spouse, one or more trusts for the
benefit of such family members or a partnership in which such family members are
the only partners, on such terms and conditions as may be permitted under
Securities Exchange Commission Rule 16b-3 as in effect from time to time. The
holder of Performance Shares transferred pursuant to this Section shall be bound
by the same terms and conditions that governed the Performance Shares during the
period that they were held by the Participant; provided, however, that such
transferee may not transfer Performance Shares except by will or the laws of
descent and distribution.




9.07.      Employment or Service




In the event that the terms of any Performance Share Award provide that no
payment will be made unless the Participant completes a stated period of
employment or service, the Administrator may decide to what extent leaves of
absence for government or military service, illness, temporary disability, or
other reasons shall not be deemed interruptions of continuous employment or
service.




9.08.      Change in Control




Section 9.02 to the contrary notwithstanding, upon a Change in Control, unless
an outstanding Performance Share Award is assumed, replaced or converted to an
equivalent award by the continuing entity, each outstanding Performance Share
Award shall be earned pro-rata based on the fraction (using





17




--------------------------------------------------------------------------------

nearest whole months) of the performance period that has elapsed from the
beginning of the performance period until the Control Change Date. Any such
replacement Awards shall be fully exercisable, vested or earned if the
Participant is terminated within twenty-four months of a Change in Control (i)
by the Participant for good reason or (ii) by the continuing entity for reasons
other than cause.  The amount payable for Performance Shares that are earned
pursuant to this Section 9.08 shall be settled in cash or Common Stock or a
combination of cash and Common Stock as determined by the Administrator in its
discretion on the first day following the Control Change Date.







ARTICLE X




INCENTIVE AWARDS




10.01.      Award




The Administrator shall designate Participants to whom Incentive Awards are
made. All Incentive Awards shall be finally determined exclusively by the
Administrator under the procedures established by the Administrator. With
respect to an Incentive Award based on a performance period of one year, no
Participant may receive an Incentive Award payment in any calendar year that
exceeds $50,000. With respect to an Incentive Award based on a performance
period of more than one year, no Participant may receive an Incentive Award
payment in any calendar year that exceeds the product of (i) $4,167 and (ii) the
number of months in the performance period.




10.02.      Terms and Conditions




The Administrator, at the time an Incentive Award is made, shall specify the
terms and conditions which govern the Award. Such terms and conditions shall
prescribe that the Incentive Award shall be earned only upon, and to the extent
that, performance objectives are satisfied during a performance period of at
least one year but no more than five years after the grant of the Incentive
Award. The restrictions set forth in the Agreement must include the attainment
of performance objectives, including performance objectives stated with
reference to Performance Criteria. By way of example and not of limitation, the
performance objectives may provide that the Incentive Award will be earned only
if the Company, a Subsidiary or the Company and its Subsidiaries or the
Participant achieve stated objectives, including objectives stated with
reference to Performance Criteria. The Administrator, at the time an Incentive
Award is made, shall also specify when amounts shall be payable under the
Incentive Award and whether amounts shall be payable in the event of the
Participant’s death, disability, or retirement.




10.03.      Payment




In the discretion of the Administrator, the Award payable when an Incentive
Award is earned, may be settled in cash, by the issuance of Common Stock, grant
of Stock Units, or a combination of cash, Common Stock and/or Stock Units.




10.04.      Nontransferability




Except as provided in Section 10.05, Incentive Awards granted under this Plan
shall be nontransferable except by will or by the laws of descent and
distribution. No right or interest of a Participant in an Incentive Award shall
be liable for, or subject to, any lien, obligation, or liability of such
Participant.








18




--------------------------------------------------------------------------------

10.05.      Transferable Incentive Awards




Section 10.04 to the contrary notwithstanding, if provided in an Agreement, an
Incentive Award may be transferred by a Participant to the Participant’s
children, grandchildren, spouse, one or more trusts for the benefit of such
family members or to a partnership in which such family members are the only
partners, on such terms and conditions as may be permitted by Rule 16b-3 under
the Exchange Act as in effect from time to time. The holder of an Incentive
Award transferred pursuant to this Section shall be bound by the same terms and
conditions that governed the Incentive Award during the period that it was held
by the Participant; provided, however, that such transferee may not transfer the
Incentive Award except by will or the laws of descent and distribution.




10.06.      Employment or Service




If the terms of an Incentive Award provide that a payment will be made
thereunder only if the Participant completes a stated period of employment or
service, the Administrator may decide to what extent leaves of absence for
governmental or military service, illness, temporary disability or other reasons
shall not be deemed interruptions of continuous employment or service.




10.07.      Change in Control




Section 10.02 to the contrary notwithstanding, unless an outstanding Incentive
Award is assumed, replaced or converted to an equivalent award by the continuing
entity, upon a Change in Control, each outstanding Incentive Award shall be
earned pro-rata based on the fraction (using nearest whole months) of the
performance period that has elapsed from the beginning of the performance period
until the Control Change Date. Any such replacement Awards shall be fully
exercisable, vested or earned if the Participant is terminated within
twenty-four months of a Change in Control (i) by the Participant for good reason
or (ii) by the continuing entity for reasons other than cause.




10.08.      Shareholder Rights




No Participant shall, as a result of receiving an Incentive Award, have any
rights as to shareholder of the Company or any Subsidiary on account of such
Award until, and except to the extent that, the Incentive Award is earned and
settled in shares of Common Stock.







ARTICLE XI




STOCK UNITS




11.01.      Award




In accordance with the provisions of Article IV, the Administrator will
designate each individual to whom an Award of Stock Units is to be made and will
specify the number of Stock Units covered by such Awards; provided, however,
that in any calendar year no Participant may be awarded Stock Units for more
than fifteen percent (15%) of the shares of Common Stock remaining available for
issuance under this Plan.




11.02.      Earning the Award




The Administrator, on the date of grant of the Award, may prescribe that the
Stock Units or a portion thereof, will be earned only upon, and the Participant
will be entitled to receive a payment





19




--------------------------------------------------------------------------------

pursuant to the Award of Stock Units, only upon the satisfaction of performance
objectives or such other criteria as may be prescribed by the Administrator and
set forth in the Agreement. The restrictions set forth in the Agreement must
include a period of restriction of at least three years or the attainment of
performance objectives, including performance objectives stated with reference
to Performance Criteria; provided, however, that such restrictions shall not
apply in the case of a Stock Unit granted in connection with the Settlement of
Performance Shares, Stock Awards or an Incentive Award or in the case of a
substitute Award pursuant to Article XIII. By way of example and not of
limitation, the Performance Criteria or other criteria may provide that the
Stock Units will be earned only if the Participant remains in the employ or
service of the Company or a Subsidiary for a stated period or that the Company,
a Subsidiary, the Company and its Subsidiaries or the Participant achieve stated
objectives including performance objectives stated with reference to Performance
Criteria. Notwithstanding the preceding sentences of this Section 11.02, the
Administrator, in its discretion, may reduce the duration of the performance
period and may adjust the performance objectives for outstanding Stock Units in
connection with a Participant’s termination of employment or service.




11.03.      Payment




In accordance with the Agreement, the amount payable when an award of Stock
Units is earned may be settled in cash, Common Stock or a combination of cash
and Common Stock. A fractional share shall not be deliverable when an Award of
Stock Units is earned, but a cash payment will be made in lieu thereof.




11.04.      Nontransferability




A Participant may not sell, transfer, pledge, exchange, hypothecate, or
otherwise dispose of a Stock Unit Award other than by will or the laws of
descent and distribution. The limitations set forth in the preceding sentence
shall not apply to Common Stock issued as payment pursuant to a Stock Unit
Award.




11.05.      Shareholder Rights




No Participant shall, as a result of receiving a Stock Unit Award, have any
rights as a shareholder of the Company or Subsidiary until and to the extent
that the Stock Units are earned and settled in shares of Common Stock. After
Stock Units are earned and settled in shares of Common Stock, a Participant will
have all the rights of a shareholder with respect to such shares.




11.06.      Change in Control




Section 11.02 to the contrary notwithstanding, unless an outstanding Stock Unit
is assumed, replaced or converted to an equivalent award by the continuing
entity, each Stock Unit shall be earned in its entirety as of a Control Change
Date without regard to whether any Performance Criteria or other condition to
which the award is subject have been met. Any such replacement Awards shall be
fully exercisable, vested or earned if the Participant is terminated within
twenty-four months of a Change in Control (i) by the Participant for good reason
or (ii) by the continuing entity for reasons other than cause.











20




--------------------------------------------------------------------------------

ARTICLE XII




ADJUSTMENT UPON CHANGE IN COMMON STOCK




The maximum number of shares as to which Awards may be granted under this Plan;
and the terms of outstanding Awards; and the per individual limitations on the
number of shares of Common Stock for which Awards may be granted shall be
adjusted as the Committee shall determine to be equitably required in the event
that (a) the Company (i) effects one or more stock dividends, stock split-ups,
subdivisions or consolidations of shares or (ii) engages in a transaction to
which Section 424 of the Code applies, or (b) there occurs any other event
which, in the judgment of the Committee necessitates such action.  Any such
adjustment of outstanding Options or SARs must satisfy the requirements of the
Treasury Regulation section 1.424-1 and section 409A of the Code.  Any
determination made under this Article XII by the Committee shall be final and
conclusive.




The issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, for cash or property, or for
labor or services, either upon direct sale or upon the exercise of rights or
warrants to subscribe therefore, or upon conversion of shares or obligations of
the Company convertible into such shares or other securities, shall not affect,
and no adjustment by reason thereof shall be made with respect to, the maximum
number of shares as to which Awards may be granted, the per individual
limitations on the number of shares of Common Stock for which Awards may be
granted or the terms of outstanding Awards.




The Committee may make Awards in substitution for performance shares, phantom
shares, stock awards, stock options, stock appreciation rights, or similar
awards held by an individual who becomes an employee of the Company or a
Subsidiary in connection with a transaction or event described in the first
paragraph of this Article XII. Notwithstanding any provision of the Plan (other
than the limitation of Section 5.02), the terms of such substituted Awards shall
be as the Committee, in its discretion, determines is appropriate; provided,
however, that any such substitution of outstanding options or SARs must satisfy
the requirements of Code Section 409A and Treasury Regulations thereunder.







ARTICLE XIII




COMPLIANCE WITH LAW AND APPROVAL OF REGULATORY BODIES




No Option or SAR shall be exercisable, no Common Stock shall be issued, no
certificates for shares of Common Stock shall be delivered, and no payment shall
be made under this Plan except in compliance with all applicable federal and
state laws and regulations (including, without limitation, withholding tax
requirements), any listing agreement to which the Company is a party, and the
rules of all domestic stock exchanges on which the Company’s shares may be
listed. The Company shall have the right to rely on an opinion of its counsel as
to such compliance. Any share certificate issued to evidence Common Stock when a
Stock Award is granted, a Performance Share, Incentive Award or Stock Unit is
settled or for which an Option or SAR is exercised may bear such legends and
statements as the Administrator may deem advisable to assure compliance with
federal and state laws and regulations. No Option or SAR shall be exercisable,
no Stock Award, Stock Unit or Performance Share shall be granted, no Common
Stock shall be issued, no certificate for shares shall be delivered, and no
payment shall be made under this Plan until the Company has obtained such
consent or approval as the Administrator may deem advisable from regulatory
bodies having jurisdiction over such matters.











21




--------------------------------------------------------------------------------

ARTICLE XIV




GENERAL PROVISIONS




14.01.      Effect on Employment and Service




Neither the adoption of this Plan, its operation, nor any documents describing
or referring to this Plan (or any part thereof), shall confer upon any
individual any right to continue in the employ or service of the Company or a
Subsidiary or in any way affect any right or power of the Company or a
Subsidiary to terminate the employment or service of any individual at any time
with or without assigning a reason therefore.




14.02.      Unfunded Plan




The Plan, insofar as it provides for grants, shall be unfunded, and the Company
shall not be required to segregate any assets that may at any time be
represented by grants under this Plan. Any liability of the Company to any
person with respect to any grant under this Plan shall be based solely upon any
contractual obligations that may be created pursuant to this Plan. No such
obligation of the Company shall be deemed to be secured by any pledge of, or
other encumbrance on, any property of the Company.




14.03.      Rules of Construction




Headings are given to the articles and sections of this Plan solely as a
convenience to facilitate reference. The reference to any statute, regulation,
or other provision of law shall be construed to refer to any amendment to or
successor of such provision of law.




14.04.      Tax Withholding




Each Participant shall be responsible for satisfying any income and employment
tax withholding obligation attributable to participation in this Plan. In
accordance with procedures established by the Administrator, a Participant may
surrender shares of Common Stock, or receive fewer shares of Common Stock than
otherwise would be issuable, in satisfaction of all or part of that obligation.







ARTICLE XV




AMENDMENT




The Board may amend or terminate this Plan from time to time; provided, however,
that no amendment may become effective until shareholder approval is obtained if
(i) the amendment increases the aggregate number of shares of Common Stock that
may be issued under the Plan (other than an adjustment pursuant to Article XII)
or (ii) the amendment changes the class of individuals eligible to become
Participants. No amendment shall, without a Participant’s consent, adversely
affect any rights of such Participant under any Award outstanding at the time
such amendment is made.











22




--------------------------------------------------------------------------------

ARTICLE XVI




DURATION OF PLAN




No Award may be granted under this Plan more than ten years after the earlier of
the date the Plan is adopted by the Board or the date that the Plan is approved
in accordance with Article XVII.  Awards granted before that date shall remain
valid in accordance with their terms.







ARTICLE XVII




EFFECTIVE DATE OF PLAN




Options, SARs, Incentive Awards, Stock Units and Performance Shares may be
granted under this Plan upon its adoption by the Board, provided that no Option,
SAR, Incentive Award, Stock Units or Performance Shares shall be effective or
exercisable unless this Plan is approved by a majority of the votes cast by the
Company’s shareholders, either in person or by proxy, at a duly held
shareholders’ meeting at which a quorum is present or by unanimous consent.
Stock Awards may be granted under this Plan, upon the later of its adoption by
the Board or its approval by shareholders in accordance with the preceding
sentence.





23